Case 0:20-cv-61313-XXXX Document 1 Entered on FLSD Docket 07/01/2020 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION
                                              CASE NO.:
  ANDREW FEUER,
          Plaintiff,
  vs.
  C.E. SAFES AND SECURITY PRODUCTS, INC.,
  A Florida Profit Corporation,
        Defendant.
  _______________________________________/
                        COMPLAINT AND DEMAND FOR JURY TRIAL
          Plaintiff, ANDREW FEUER (“Plaintiff”), by and through undersigned counsel, files this

  Complaint against Defendant, C.E. SAFES AND SECURITY PRODUCTS, INC., a Florida

  Profit Corporation (hereinafter referred to as “Defendant”), for violations of the Fair Labor

  Standards Act, as amended, 29 U.S.C. § 216(b) (hereinafter as “FLSA”) and for breach of

  contract under Florida common law.

                                   JURISDICTION AND VENUE

          1.      Plaintiff initiated the instant action to redress violations by Defendant of the Fair

  Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”). Plaintiff asserts that Defendant failed

  to pay Plaintiff proper overtime compensation in violation of the FLSA. Plaintiff further asserts

  that Defendant breached its oral agreement to compensate the Plaintiff for vacation time, raises,

  commissions, and bonuses.

          2.      Jurisdiction is conferred upon this Court by:

                  a.     28 U.S.C. § 1331;

                  b.     28 U.S.C. § 1367; and




                  PHILLIPS, CANTOR & SHALEK, P.A.; TEL: (954) 966-1820 FAX: (954) 414-9309
        PRESIDENTIAL CIRCLE, 4000 HOLLYWOOD BOULEVARD, SUITE 500-N, HOLLYWOOD, FLORIDA 33021
Case 0:20-cv-61313-XXXX Document 1 Entered on FLSD Docket 07/01/2020 Page 2 of 8


                c.       29 U.S.C. § 216(b), which allows for a claim regarding violations of the

  FLSA to be brought in any court of competent jurisdiction.

         3.     This Court has original jurisdiction over claims arising under the FLSA and

  supplemental jurisdiction over Plaintiff’s Florida common law claims, as they arise out the same

  nucleus of facts involving the Plaintiff’s claim for FLSA damages; specifically, both claims

  involve the manner in which Plaintiff was paid.

         4.     Venue is proper in the Southern District of Florida because at all material times,

  the Defendant was and continues to be a Florida corporation with its principal place of business

  in Broward County, Florida, conducting business throughout Florida and in showrooms in

  Broward County and Lee County, Florida.

                                                 PARTIES

         5.     At all times material hereto, Plaintiff was a resident of Lee County, Florida.

         6.     At all times material hereto, Defendant was, and continues to be, a business

  operating in Broward County, Florida, and Lee County, Florida, and at which the Plaintiff

  worked. Defendant list its principal address as Broward County, Florida, with the Florida

  Division of Corporations.

         7.     At all times material hereto, Plaintiff was “engaged in commerce” within the

  meaning of §6 and §7 of the FLSA.

         8.     At all times material hereto, Plaintiff was an “employee” of Defendant within the

  meaning of the FLSA.

         9.     At all times material hereto, Defendant was the “employer” within the meaning of

  the FLSA.

         10.    At all times material hereto, Defendant was, and continues to be, an “employer”

  within the meaning of the FLSA.
                 PHILLIPS, CANTOR & SHALEK, P.A.; TEL: (954) 966-1820 FAX: (954) 414-9309
       PRESIDENTIAL CIRCLE, 4000 HOLLYWOOD BOULEVARD, SUITE 500-N, HOLLYWOOD, FLORIDA 33021
Case 0:20-cv-61313-XXXX Document 1 Entered on FLSD Docket 07/01/2020 Page 3 of 8


         11.     At all times material hereto, Defendant was, and continues to be, “an enterprise

  engaged in commerce,” within the meaning of the FLSA.

         12.     At all times material hereto, Defendant was, and continue to be, an enterprise

  engaged in the “production of goods for commerce,” within the meaning of the FLSA.

         13.     Based upon information and belief, the annual gross revenue of Defendant was in

  excess of $500,000.00 per annum during the relevant time periods.

         14.     At all times relevant hereto, Defendant was primarily engaged in selling,

  customizing, delivering, and installing safes.

         15.     At all times relevant hereto, Defendant had more than two (2) employees.

         16.     At all times relevant hereto, Defendant had two (2) or more employees handling,

  selling, or otherwise working on goods or materials that had been moved in or produced for

  commerce.

         17.     At all times hereto, Plaintiff was “engaged in commerce” and subject to

  individual coverage of the FLSA.

         18.     At all times relevant hereto, Plaintiff was engaged in the “production of goods for

  commerce” and subject to the individual coverage of the FLSA.

         19.     At all times material hereto, the work, the work performed by the Plaintiff was

  directly essential to the business performed by Defendant.

                                         STATEMENT OF FACTS

         20.     Plaintiff worked as a salaried employee for Defendant from 2011, through

  September 3, 2019. Plaintiff worked at the Broward County showroom originally and then

  transferred to the Lee County showroom in June of 2013.

         21.     While Defendant furnished Plaintiff with the fancy title of “Manager,” the true

  nature of Plaintiff’s duties lacked the requisite degree of management, control, or decision
                 PHILLIPS, CANTOR & SHALEK, P.A.; TEL: (954) 966-1820 FAX: (954) 414-9309
       PRESIDENTIAL CIRCLE, 4000 HOLLYWOOD BOULEVARD, SUITE 500-N, HOLLYWOOD, FLORIDA 33021
Case 0:20-cv-61313-XXXX Document 1 Entered on FLSD Docket 07/01/2020 Page 4 of 8


  making to render him exempt under any, or a combination of white-collar exemptions. The

  Plaintiff did not ‘manage’ any employees. The Lee County location had one other employee

  working at the location with the Plaintiff from 2015-2017 and another employee for a period of

  two to three months.       The Defendant maintained other employees at its Broward county

  showroom.

          22.      Defendant, nevertheless, unilaterally classified Plaintiff as “exempt” under the

  FLSA.

          23.      At various material times hereto, Plaintiff worked for Defendant in excess of forty

  (40) hours within a work week.

          24.      At various material times hereto, Defendant required Plaintiff to make multiple

  monthly after work hours deliveries and installations, often requiring the Plaintiff to travel for

  work to other cities overnight. Plaintiff on occasion made deliveries to Georgia for the benefit of

  the Defendant.

          25.      At various material times hereto, Defendant required Plaintiff to work gun shows

  that often required the Plaintiff to travel and work on the weekends.

          26.      By falsely classifying the Plaintiff as ‘exempt’, the Defendant did not compensate

  the Plaintiff for the excess hours that (1) the Plaintiff worked in the store; (2) the Plaintiff

  performed overnight delivery and installations; and (3) the weekends where the Plaintiff was

  required to work at gun shows.

          27.      During the relevant limitations period, Defendant failed to compensate Plaintiff at

  a rate of one and one-half times Plaintiff’s regular rate for all hours worked in excess of forty

  (40) hours in a single work week.




                 PHILLIPS, CANTOR & SHALEK, P.A.; TEL: (954) 966-1820 FAX: (954) 414-9309
       PRESIDENTIAL CIRCLE, 4000 HOLLYWOOD BOULEVARD, SUITE 500-N, HOLLYWOOD, FLORIDA 33021
Case 0:20-cv-61313-XXXX Document 1 Entered on FLSD Docket 07/01/2020 Page 5 of 8


         28.     Plaintiff should be compensated at the rate of one and one-half times Plaintiff’s

  regular rate for those hours that Plaintiff worked in excess of forty (40) hours per week, as

  required by the FLSA.

         29.     Defendant violated Title 29 U.S.C. §207 in that:

                 a.       Plaintiff worked in excess of forty (40) hours per week for the period of

                          employment with Defendant;

                 b.       No payments or provisions for payment have been made by Defendant to

                          properly compensate Plaintiff at the statutory rate of one and one-half

                          times Plaintiff’s regular rate for those hours worked in excess of forty (40)

                          hours per work week, as provided by the FLSA; and

                 c.       Defendant failed to maintain proper time records as mandated by the

                          FLSA.

         30.     Defendant had no good faith objective or subjective basis for misclassifying

  Plaintiff as exempt, and Plaintiff, therefore, is entitled to liquidated damages.

         31.     Additionally, the Plaintiff and Defendant agreed that the Plaintiff would receive

  two weeks paid vacation weeks per each year the Plaintiff worked for the Defendant and that

  Plaintiff would receive a raise each year along with commissions and bonuses. Plaintiff accepted

  this offer. This offer, acceptance, and consideration constituted a binding oral contract under

  Florida law.

         32.     Plaintiff requested vacation time every year but was denied said vacation time.

  Plaintiff was told by Defendant’s owners that the vacation time would carry over from year to

  year. Defendant did not carry over an unused vacation time of the Plaintiff, nor did they

  compensate Plaintiff for the vacation time, thereby breaching their oral agreement. In addition,

  Defendant failed to give the Plaintiff the agreed upon raise, commission, or bonus.
                 PHILLIPS, CANTOR & SHALEK, P.A.; TEL: (954) 966-1820 FAX: (954) 414-9309
       PRESIDENTIAL CIRCLE, 4000 HOLLYWOOD BOULEVARD, SUITE 500-N, HOLLYWOOD, FLORIDA 33021
Case 0:20-cv-61313-XXXX Document 1 Entered on FLSD Docket 07/01/2020 Page 6 of 8


          33.     Plaintiff has monetary damages, as a direct result of Defendant’s breach of its oral

  contract/agreement.

          34.     Plaintiff has retained the law firm of PHILLIPS, CANTOR & SHALEK, P.A. to

  represent him in the litigation and has agreed to pay the firm a reasonable fee for its services.

                                                   COUNT I

                      VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION

          35.     Plaintiff realleges and reavers paragraphs 1-30 and 34 of the Complaint, as if fully

  set forth herein.

          36.     During his employment, Plaintiff worked in excess of the forty (40) hours per

  week for which Plaintiff was not compensated at the statutory rate of one and one-half times

  Plaintiff’s regular rate of pay.

          37.     Plaintiff was, and is, entitled to be paid at the statutory rate of one and one-half

  times Plaintiff’s regular rate of pay for those hours worked in excess of forty (40) hours.

          38.     Defendant failed to pay Plaintiff overtime compensation for hours worked over

  forty (40) per week, based on its illegal misclassification of Plaintiff as exempt.

          39.     Defendant’s actions were willful and/or showed reckless disregard for the

  provisions of the FLSA, as evidenced by its failure to compensate Plaintiff at the statutory rate of

  one and one-half times Plaintiff’s regular rate of pay for the hours worked in excess of forty (40)

  hours per week when it knew, or should have known, such was, and is due.

          40.     Defendant failed to properly disclose to, or apprise Plaintiff of, his rights under

  the FLSA.

          41.     Due to the intentional, willful, and unlawful acts of Defendant, Plaintiff suffered,

  and continues to suffer, damages and lost compensation for time worked over forty (40) hours

  per week, plus liquidated damages.
                 PHILLIPS, CANTOR & SHALEK, P.A.; TEL: (954) 966-1820 FAX: (954) 414-9309
       PRESIDENTIAL CIRCLE, 4000 HOLLYWOOD BOULEVARD, SUITE 500-N, HOLLYWOOD, FLORIDA 33021
Case 0:20-cv-61313-XXXX Document 1 Entered on FLSD Docket 07/01/2020 Page 7 of 8


         42.      Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant to

  29 U.S.C. §216(b).

         43.      Plaintiff demands a trial by jury.

         WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

  against Defendant:

               a. Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and practices

                  complained of herein are in violation of the maximum hour provisions of the

                  FLSA;

               b. Awarding Plaintiff overtime compensation in the amount due to her for Plaintiff’s

                  time worked in excess of forty (40) hours per work week;

               c. Awarding Plaintiff liquidated damages in an amount equal to the overtime award;

               d. Awarding Plaintiff reasonable attorney’s fees and costs and expenses of the

                  litigation pursuant to 29 U.S.C. §216(b);

               e. Awarding Plaintiff pre-judgment interest; and

               f. Ordering any other further relief the Court deems just and proper.

                                                 COUNTS II
                                         BREACH OF ORAL CONTRACT

         44.      Plaintiff realleges and incorporates all allegations contained within Paragraphs 1-

  6, 20-21, and 31-33 of the Complaint as if fully set forth herein.

         45.      Plaintiff and Defendant entered into a mutually binding oral contract/agreement.

         46.      Defendant, as part of its obligations under the agreement, was to give the Plaintiff

  two weeks of vacation time per year for each year that the Plaintiff worked for the Defendant and

  to give the Plaintiff a yearly raise, commissions, and bonuses.




                 PHILLIPS, CANTOR & SHALEK, P.A.; TEL: (954) 966-1820 FAX: (954) 414-9309
       PRESIDENTIAL CIRCLE, 4000 HOLLYWOOD BOULEVARD, SUITE 500-N, HOLLYWOOD, FLORIDA 33021
Case 0:20-cv-61313-XXXX Document 1 Entered on FLSD Docket 07/01/2020 Page 8 of 8


          47.    Defendant refused all vacations requests of the Plaintiff. Defendant also refused

  to carry over the vacation time from year to year as promised to the Plaintiff. Defendant failed to

  compensate the Plaintiff for any unused vacation time, despite demand from the Plaintiff for

  payment.

          48.    Defendant did not give the Plaintiff the agreed upon raise, commission, or

  bonuses.

          49.    Defendant has breached the oral contract/agreement, resulting in damages to

  Plaintiff.

          WHEREFORE, Plaintiff requests a judgment in his favor and against Defendant for

  damages, including payment due for the uncompensated vacation time and all damages arising

  out of Defendant’s breach of contract, costs, and such other relief deemed proper by this Court.

                                                JURY DEMAND

          Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

  Dated: July 1, 2020


                           Respectfully submitted,


                           By: /s/ Meredith Silver
                               MEREDITH SILVER
                               Attorneys for Plaintiff
                               Florida Bar No. 13751
                               Email: msilver@phillipslawers.com
                               JEFFREY B. SHALEK
                               Florida Bar No. 996221
                               Email: jshalek@phillipslawers.com
                               PHILLIPS, CANTOR & SHALEK, P.A.
                               Presidential Circle
                               4000 Hollywood Boulevard, Suite 500-N
                               Hollywood, Florida 33021
                               Telephone: (954) 966-1820
                               Fax: (954) 414-9309


                  PHILLIPS, CANTOR & SHALEK, P.A.; TEL: (954) 966-1820 FAX: (954) 414-9309
        PRESIDENTIAL CIRCLE, 4000 HOLLYWOOD BOULEVARD, SUITE 500-N, HOLLYWOOD, FLORIDA 33021
